DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichen et al. (Pub. No. US 2014/0046388).
Regarding claims 1, 3, and 4, Reichen et al. discloses a spinal surgery apparatus 10 for inserting a rod 18, comprising: a handle 42 configured to be gripped by a user; a fixing shaft 20 connected to the handle, having on a lower end thereof a fixing part (illustrated in figure 9A) to which the rod 18 is fixed, an actuating part comprising a connecting shaft 58 inserted into the handle (figures 1B, 13- the embodiment shown in the left side of figure 1B, wherein element 22 is split into two parts that are connected together by threads- element 58, which is the connecting shaft, and element 22 which is the rod push shaft), and an actuating member 46 installed on an end of the connecting shaft to move the connecting shaft up and down by rotation (figure 13; paragraph 0050- the actuating member 46 rotates about pivot point illustrated in figure 13); and a rod push shaft 22 (figure 1B) inserted into the fixing shaft 20, and simultaneously coming at an upper end thereof into contact with a lower end of the connecting shaft 58 (figure 1B), so that the rod push shaft 22 is moved down by an operation of the actuating part , thus pushing and fixing the rod (paragraph 0050), wherein the fixing part comprises a fixing hole (illustrated in figure 1B) into which an end of the rod is fixedly inserted, and a fixing groove 40 formed above the fixing hole with a step therebetween (figures 1B and 8), thus allowing the fixing shaft 20 to be tilted toward the rod 18 (figure 9A), wherein the rod 18 fixed to the fixing part is removed from the fixing part by rotating the fixing shaft 20 to be tilted forward and toward the rod 18 from a vertical state of the fixing shaft (this is an intended use recitation.  The prior art is capable of performing the intended use and therefore meets the claimed limitations.  For example, as shown in figure 5 and 9A-9D, and described in paragraphs 0041 and 0050, the fixing shaft is shown in a vertical state.  The rod can be angled relative to the fixing shaft and removed at any angle.  The prior device is capable of tilting the fixing shaft forward and toward the rod and doing so would facilitate removal of the rod from the fixing shaft by using the leverage created by moving the fixing shaft toward the rod) and wherein an inflow groove 40’ (figure 1B; paragraph 0039) is longitudinally formed in a rear portion of the fixing shaft to introduce blood therein.  The fixing groove 40 defines a moving space of the fixing shaft 20, and inclination parts (illustrated in figure 8) are formed on both sides of a lower portion of the fixing shaft.  A tilting angle of the fixing shaft ranges from 30degrees to 60degrees with respect to a vertical state of the fixing shaft (the claims do not define the tilting angle relative to anything other than a vertical state of the fixing shaft.  The fixing shaft can be tilted in any range of angles relative to a vertical state of the shaft in space during manipulation by a user and therefore meets the claimed limitations).


    PNG
    media_image1.png
    875
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    553
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the fixing shaft of Reichen cannot be rotated forward and toward the rod from a vertical state of figure 9A.  However, the office respectfully disagrees.  The claim language requires “wherein the rod fixed to the fixing part is removed from the fixing part by rotating the fixing shaft to be tilted forward and toward the rod from a vertical state of the fixing shaft”.  First, it is noted that the vertical state is not defined relative to any other parts of the device.  Therefore, it is open to interpretation.  For illustrative purposes the office refers to the configuration shown in figure 9A.   Second, the limitation is an intended use recitation.  The prior art is capable of performing the intended use and therefore meets the claimed limitations.  For example, as shown in figure 5 and 9A-9D, and described in paragraphs 0041 and 0050, the rod can be angled relative to the fixing shaft and removed at any angle.  The prior device is capable of tilting the fixing shaft forward and toward the rod from a vertical state (i.e., figure 9A) after the pusher rod is placed in the extended (rod releasing) position.  Doing so would facilitate removal of the rod from the fixing shaft by using the leverage created by moving the fixing shaft toward the rod.  The fixing shaft is shown in a vertical state in figures 9B-9D as well.  Upon extension of the pusher rod into the rod releasing position, the user can rotate the fixing shaft forward and toward the rod to remove the rod if one so desires.  
Applicant’s argument that the groove longitudinally formed in a rear portion of the fixing shaft to introduce blood therein is not disclosed by Reichen is not persuasive.  Groove 40’ of Reichen is longitudinally formed in a rear portion of the fixing shaft and is capable of having blood introduced therein.  Therefore, it meets the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773